This is an appeal from a judgment rendered in the Columbus Municipal Court against the defendants, appellants herein. The action was for the collection of a fee charged for services rendered by the plaintiffs, an architectural firm.
The first assignment of error raises the question of whether *Page 174 
the architect may sue to recover a fee for services rendered where he failed to sign all his drawings as a registered architect, and failed to note the serial number of his certificate of qualification to practice. The evidence in the transcript of testimony does show that the plaintiffs were registered architects and did have a certificate of qualification to practice, and we do not believe that Section4703.12, Revised Code, which reads in part: "Every holder of such certificate or its renewal shall be required to sign all his drawings as a `registered architect' together with the serial number of his certificate of qualification to practice," would prevent them from suing for services rendered where they failed to sign such drawings.
It follows that it would not be prejudicial error for the court to permit plaintiffs to amend their exhibits, which were previously submitted and entered into evidence, by signing the exhibits as registered architects and with their serial number, which procedure has been questioned as the second assignment of error.
The third assignment of error has to do with the sufficiency of evidence, and the fourth assignment of error was the overruling of the motion for a new trial. We are of the opinion that these two assignments of error should be overruled, and the judgment of the trial court affirmed.
Judgment affirmed.
DUFFEY, P. J., and BRYANT, J., concur. *Page 175